DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 27-46 are pending.  

Terminal Disclaimer
The terminal disclaimer submitted by the applicants on 7/26/2022 have been reviewed and approved.

The previous double patenting rejection of the claims are now withdrawn in light of the terminal disclaimer.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.  
The argument concerning the teachings of Mark lacking of the process chamber that is positioned above a storage chamber is noted and persuasive, however, the feature of the combination with Gray teaches of this configuration, see rejection below, wherein the Gray reference does teach of the storage tank that is located below the process chamber as seen in Fig. 1.

The additional applicant’s arguments concern the limitation of self-contained, fluid tight unit.  
The arguments include that the structure of Mark and Gray cannot be used in an office and other environments.  In this regards, the intended use of the apparatus structure for use in an office setting in comparison to Mark is noted, but unpersuasive in this regards as the claimed intended use does not provide sufficient structural limitation to the claimed invention.  Further, Mark teaches of a fluid tight, see teaching of ensuring an inert atmosphere, see [0163], further the combination with Gray teaches of a system that includes liquid and vapor that are processed within the system.  The argument for self-contained is noted, however, the instant specification also teaches of the use of exhausting gas that includes a filter 310 for gasses that can be gassed into an office environment in an unfiltered form, see [0064], and the teaching of an exterior exhaust or a gas container or the like may be provided.  Here, the Gray teaching includes the use of circulated recycled air through a blower, see Col. 4, lines 32-42.  Wherein, there is teaching by the Gray reference concerning the recycling of the air for operation that can be as a self-contained unit.

Here, the argument concerning the combination of the references of Mark (US 2018/0154580) in view of Gray (US 6802137) have been reconsidered but unpersuasive. 
	The applicants have made arguments concerning the combination of Mark and Gray, wherein the argument is that Gray teaches of spraying heated solvent and how this would function with the teachings of Mark regarding the operations of the build chamber.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the Mark reference does teach of the use of solvent in the chamber and further of drying, while the Gray reference is relevant to Mark regarding recycling and recovery of the solvent and vapor recovery process for a chamber.  Further, the claimed invention is directed to a system having a process chamber with the clamed distill chamber, condenser, storage chamber, and waste chamber, the claimed configuration of the process chamber is to optionally debind and/or to dry the part.  Wherein, after further reconsideration, the claimed invention does not provide particular additional features to differentiate from the structure of Mark.  The manner of operation is noted, however, the claimed invention is directed to an apparatus structure with the ability to debind and dry the part within the process chamber.  The arguments set forth by the applicants have been considered and after review of the claimed invention notes that the features do not distinguish from the teachings in the Mark reference.
	In regards to the Burris and Van Hassel references, the references were used in the rejections of dependent claims from the primary rejection of Mark in view of Gray.  The applicants have not added any additional arguments concerning these secondary references.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-28, 31-34, 36-41, and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154580) in view of Gray (US 6802137).
In regards to claim 27, Mark teaches of a debinder system to debind a three- dimensional (3D) metal part (See [0002]), the system comprising:
a storage chamber (see CT1, cold trap which can be interpreted as a storage chamber) configured to store a liquid solvent for debinding the 3D metal part;
a process chamber (see housing/chamber, Fig. 20), wherein a flow path fluidly couples the process chamber to the storage chamber to allow the liquid solvent to transfer between the process chamber and the storage chamber, and wherein the process chamber is configured to optionally debind the 3D metal part using a volume of the liquid solvent transferred from the storage chamber, or to dry the 3D metal part; and
(See [0163] of regarding debinding head including a forced hot air gun or radiant or IR heat element or projector. Gas also optionally warmed, heated, or recycled. Chamber process can be include heat. Thereby, the structure of Marks has the option that includes to be able to dry the part in the chamber.  Further, Mark teaches in [0206] of debinding techniques that involve solvent and further of the debinding time along with time for removing debinding fluid via drying or cleaning. In this regards the solvent used in the process, Mark would inherently contain a storage chamber for the solvent to be used in the debinding step by the apparatus.)
a condenser, see [0167] wherein fumes are collected into a cold trap Ct1 to condense the vapor to a liquid. fluidly coupled to the distill chamber and the storage chamber.
(The solvent that is collected, including fumes that are collected (fume collection vacuum or extractor FE1), are condensed and sent to a tank (or cold trap CT71), see [0167], also see [0163] to [0166]. )

Mark does not specifically teach of: the process chamber is located above the storage chamber, a lid located at a top region of the debinder system; wherein the storage chamber, the process chamber, the distill chamber, and the condenser are housed within a self-contained and fluid-tight unit, of the process chamber being relatively closer to the lid than the storage chamber, a distill chamber positioned gravitationally below the process chamber and above the storage chamber, wherein the distill chamber is fluidly coupled to the process chamber to collect a solution drained from the process chamber and to produce a solvent vapor from the solution; and wherein the condenser is configured to condense the solvent vapor to the liquid solvent and to transfer the liquid solvent to the storage chamber

In regards to the lid, distill chamber and condenser arrangement, and of the storage chamber below the process chamber, Gray teaches of a known solvent recovery system, in which solvent is supplied to a processing chamber 12, the solvent vapors are recovered via condenser 36 and the solvent can be recovered and recycled back to holding tank 26 as seen in Col. 4, lines 32-43, and see also of the statement regarding circulated recycled air.  A storage chamber 24 (see fluid supply tank) is also provided and located below the process chamber 12, see Fig. 1.  Again, in Col. 5, lines 20-30, that states to Figure 4, the solvent vapors are removed and condensed in a heat exchanger 62 and the clean condensed solvent can be sent to the clean fluid holding tank 26 to be store for reuse as clean solvent for the next cycle.  In this particular arrangement, the placement of the storage chamber under the process chamber is an arrangement of the parts that is suggested by Gray that can be incorporated into the Mark reference.

Further, the liquid solvent itself can be drained and/or pumped to the fluid solvent vessel 24, thereby teaching of the liquid solvent recovery and recycling, see Col. 4, lines 25-30, see liquid solvent being used back from the tank to the spray 76 of the chamber, see Figure 6, Col. 6, lines 4-12. The process chamber of Gray having a lid 28 allowing for access into the chamber interior. The structure of Gray is capable of recovering both the liquid and vapor solvents in the process. The structure of Gray is capable of recovering both the liquid and vapor solvents in the process. Further, the system of Gray inherently teaching of a fluid tight system in order to process and recover the liquids and vapors in the system. The claimed arrangements of the process chamber and lid and in relation to the storage chamber is noted, however, this can be readily seen in Fig. 1 of Gray.

In regards to the distill chamber to be gravitationally below the process chamber, in Gray, the separation tank 40 which would correspond to the distillation tank is located above the storage tanks, which are below the processing chamber. It would have been obvious for one skilled in the art to modify the arrangement of the elements due to necessity of the space of the system.

It is known in the art for recycling of the solvent, particularly with the ability to remove solvent vapors and to recycle the condensed solvent back into the processing cycle. This concept is known for those operating in the use of solvent such as cleaning or debinding and the benefits of such recycling includes for environmental reasons, operating costs, or waste disposal savings, see Col. 6, lines 50-54 of Gray. Therefore, it would have been obvious to one of ordinary skill in the art to modify the process chamber of Mark with the solvent recovery system of Gray for the environmental and costs benefits.

A person of ordinary skill in the art, upon reading Gray, would have recognized that the system is one of a finite number of vapor recycling known to be useful for the recovery and reuse of the solvent. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to try the solvent vapor recovery system of Gray in the apparatus of Mark because a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. “A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the vapor solvent recycling system in the method taught by Gray because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of recovery of the vapor solvents for reuse in the system. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSA Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

In regards to chambers and condenser being housed in a self-contained and fluid-tight unit, the configuration of the chambers to be fluid-tight is to prevent evaporated solvent from exiting the system, Mark already teaches of collecting and condensing the solvent vapors.  Further, Mark teaches of a fluid tight, see teaching of ensuring an inert atmosphere, see [0163], further the combination with Gray teaches of a system that includes liquid and vapor that are processed within the system.  Meanwhile, the Gray teaching includes the use of circulated recycled air through a blower, see Col. 4, lines 32-42.  Wherein, there is teaching by the Gray reference concerning the recycling of the air for operation that can be as a self-contained unit.

In regards to claim 28, wherein the storage chamber includes at least one closeable port to receive the liquid solvent.
In this regards, Gray teaches of valves that open and close for the materials to enter/exit the process chamber, see valves 22, 30, 52, 58, 72, along with other valves in the system, see 32, 34, 50, 56, thereby, it is known for use of closeable ports via valves connecting to the various chambers. It would have been obvious for one of ordinary skill in the art to modify Mark in view of Gray with the closeable ports between the various chambers, such as for the storage chamber.

In regards to claim 31 (dependent upon claim 27), further comprising a waste chamber coupled to the distill chamber and configured to collect a waste component of the solution, wherein the waste chamber is positioned adjacent to the storage chamber.
However, as also seen in Gray is the teaching of the use of waste drum 60, see Col. 3, line 62 to Col. 4, line 8. Here, the use of a waste drum is the equivalent to the claimed waste chamber.

In regards to claim 32 (dependent upon claim 31), wherein the waste chamber is removably coupled to a bottom portion of the distill chamber via a waste latch.
In regards to the removable waste chamber, this is a feature of making removable that would have been obvious for one of ordinary skill in the art to modify Marks in view of Gray in having separate chamber be removable. Particularly for waste solvent removal and disposal, and the removable chamber as a whole would be advantageous to prevent spillage during the unloading process of the waste solvent from the system.

In regards to claim 33, wherein the process chamber is also configured to heat the 3D metal part in order to dry the 3D metal part and to vaporize at least a portion of the liquid solvent within the process chamber.
In regards to the drying of the 3D metal part, this is broad interpretation and dependent upon the solvent for vaporizing, the prior art reference teaches of structure capable of such operation, see hot air gun and also heating elements of Mark.

In regards to claim 34 (dependent upon claim 33), further comprising a purging device configured to remove at least a portion of the solvent vapor from the process chamber and to move the portion of the solvent vapor from the process chamber to the distill chamber.
See teaching of Marks above that includes the fume extraction, see [0167].

In regards to claim 36, further comprising a controller configured to determine one or more parameters of the debinding based on one or more properties of the 3D metal part, wherein the controller is further configured to instruct a user, via a user interface, to position the 3D metal part in one or more locations within the process chamber; and In regard to claim 37 (dependent upon claim 36), wherein the one or more properties of the 3D metal part include at least one of a geometry or a mass, and wherein the one or more parameters include at least one of a debind time, a circulation of the solvent, or a solvent exchange during the debind.

In regards to claims 36-37, the controller, Mark already teaches the use of a controller in use of the apparatus and for the additional use of the controller for consideration the debinding based upon the properties of the green part. Since this would match with the features taught by the controller in [0242] and [0243] that Mark already teaches of teaching in generating parameters of the built part.
Therefore, it would have been obvious for one ordinary skill in the art to recognize and modify the controller of Mark for the generating the appropriate commands based upon the generated green part in the debinding step.

In regards to claim 38: Independent Claim 38 is similar to claim 27 with the same features regarding the storage chamber, the process chamber, the distill chamber, and condenser. Wherein, claim 38 further having:a waste chamber removably coupled to a bottom portion of the distill chamber, wherein the waste chamber is positioned adjacent to the storage chamber and is configured to collect a waste component of the solution from the distill chamber.
In regards to the removable waste chamber, this is a feature of making removable that would have been obvious for one of ordinary skill in the art to modify Marks in view of Gray in having separate chamber be removable. Particularly for waste solvent removal and disposal, and the removable chamber as a whole would be advantageous to prevent spillage during the unloading process of the waste solvent from the system.

In regards to claim 39 (dependent on claim claim 38), wherein the storage chamber includes at least one closeable port configured to receive the liquid solvent, and wherein the storage chamber, the process chamber, the distill chamber, the condenser, and the waste chamber are housed within a self-contained and fluid-tight unit.
This feature being taught in claim 1, furthermore, Gray teaches of valves that open and close for the materials to enter/exit the process chamber, see valves 22, 30, 52, 58, 72, along with other valves in the system, see 32, 34, 50, 56, thereby, it is known for use of closeable ports via valves connecting to the various chambers.
lt would have been obvious for one of ordinary skill in the art to modify Mark in view of Gray with the closeable ports between the various chambers, such as for the storage chamber.
In regards to the fluid-tight limitation, the configuration of the chambers to be fluid-tight is to prevent evaporated solvent from exiting the system, Mark already teaches of collecting and condensing the solvent vapors. It would have been obvious for one of ordinary skill in the art to recognize the apparatus of Mark as being fluid tight in preventing evaporated solvent from exiting the system, further it would have been obvious for one of ordinary skill in the art for this requirement due to safety considerations to prevent users from being exposed to the vapor solvents.
In regards to forming the system into a self-contained unit, one skilled in the art would recognize to contain the entire system into a single housing for a self contained unit or system.

In regards to claim 40 (dependent upon claim 39), wherein the waste chamber is removably coupled to the bottom portion of the distill chamber via a waste latch and is positioned adjacent to the storage chamber in the fluid-tight unit.
In regards to the removable waste chamber, this is a feature of making removable that would have been obvious for one of ordinary skill in the art to modify Marks in having separate chamber be removable. Particularly for waste solvent removal and disposal, and the removable chamber as a whole would be advantageous to prevent spillage during the unloading process of the waste solvent from the system.

In regards to claim 41 (dependent upon claim 38), wherein the process chamber is also configured to heat the 3D metal part in order to dry the 3D metal part and to vaporize at least a portion of the liquid solvent within the process chamber.
Mark in view of Gray teaches the claimed structure and the remaining feature regarding the process chamber is directed to the process limitation in the use of the device. Whereby, the structure of Mark in view of Gray is capable of debinding and also drying until the part is dry before removal.

In regards to claim 43: Independent claim 43 is the same as that of claim 27 regarding the features of the storage chamber, process chamber, distill chamber, and condenser are the same as set forth in claim 27 with the differences being: the process chamber is to both dry and vaporize the liquid solvent within the process chamber, and the difference for the condenser in this claim is it is coupled between the distill chamber and storage chamber, the function is the same in both claims. See teaching above regarding claim 33, as the structure of Mark in view of Gray is capable of both debinding and drying and vaporize the liquid solvent.

In regards to claim 44 (dependent upon claim 43), wherein the process chamber is configured to receive a dry 3D metal part for debinding, debind the 3D metal part, and dry the 3D metal part such that the 3D metal part is dry when the 3D metal part is removed from the process chamber.
Mark in view of Gray teaches the claimed structure and the remaining feature regarding the process chamber is directed to the process limitation in the use of the device. Whereby, the structure of Mark in view of Gray is capable of debinding and also drying until the part is dry before removal, see also teaching of claim 33 above.
In regards to “a dry 3D metal part’, it is understood that this part is placed into the chamber prior to debinding, undergoes the debinding process, and then to be dried prior to removal from the process chamber, thereby, there would not be an antecedent basis of the 3D metal part is to differentiate the state of the 3D metal part prior to debinding.

In regards to claim 45 (dependent upon claim 43), wherein the storage chamber includes at least one closeable port configured to receive the liquid solvent, and wherein the storage chamber, the process chamber, the distill chamber, the condenser, and the waste chamber are housed within a self-contained and fluid-tight unit.
In regards to the closeable port, Gray teaches of valves that open and close for the materials to enter/exit the process chamber, see valves 22, 30, 52, 58, 72, along with other valves in the system, see 32, 34, 50, 56, thereby, it is known for use of closeable ports via valves connecting to the various chambers.

In regards to the configuration of the chambers to be fluid-tight and self- contained is to prevent evaporated solvent from exiting the system, Mark already teaches of collecting and condensing the solvent vapors. It would have been obvious for one of ordinary skill in the art to recognize the apparatus of Mark as being fluid tight in preventing evaporated solvent from exiting the system, further it would have been obvious for one of ordinary skill in the art for this requirement due to safety considerations to prevent users from being exposed to the vapor solvents.

In regards to claim 46 (dependent upon claim 45), further comprising a waste chamber removably coupled to the distill chamber and configured to collect a waste component of the solution, wherein the waste chamber is removably coupled to a bottom portion of the distill chamber via a waste latch and is positioned adjacent to the storage chamber in the fluid-tight unit.
See teaching above in claim 40.

Claims 29, 30, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Gray as applied to claims 27 and 38 above, and further in view of Burris (20140265047).
In regards to claim 29, wherein the lid includes a lock; and In regards to claim 30, wherein the lid is configured to automatically lock during a debind process.
It is noted that Gray already teaches of a lid to secure the chamber during operations.  Mark in view of Gray do not specifically teach of a lock, nor of automatically locking.

In regards to claims 29 and 30, in regards to the process chamber having a lid that automatically locks during the debind. Burris teaches a door 112 and housing 110 that includes a locking mechanism to lock the door in the closed position immediately prior to and/or during the build routine for a part within the build chamber 120, see [0022], This function would ensure operation within the chamber and function to contain the elements and seal the interior of the housing, see [0022],
This would have been obvious for one of ordinary skill in the art to modify Mark in view of Gray with such a process as taught by Burris as it would prevent accidental opening of the chamber during operations which would expose the user and/or environment to the solvent vapors and to ensure the vapors stay within the chamber for recycling or for waste disposal.

In regards to claim 42 (dependent upon claim 38), wherein the process chamber includes a lid that is movable to allow access to the interior of the process chamber, wherein the lid is configured to automatically lock during a debind process. (see teachings above for claims 29 and 30 as shown above.)

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Gray as applied to claim 34 above, and further in view of Van Hassel (2016/0207147).
In regards to claim 35, wherein the purging device includes a fan, a blower, a pump, or a compressor.
Mark in view of Gray fail to teach the specific purging devices.

It is noted that Gray also teaches of a vapor removal from the processing chamber.
In regards to claims 34 and 35, of the purging system for the process chamber, Van Hassel the features. Van Hassel teaches of an additive processing apparatus that includes a chamber and gas recirculation loop that act to remove the impurities from the chamber, and the loop includes a blower 30. Further, a purge process it taught to control the atmosphere in the chamber, see [0055], and thus the system is capable of with the device of purging of other vapors including solvent vapors.
lt would have been of been obvious for one of ordinary skill in the art to modify Mark in view of Gray with incorporation of the blower as taught by Van Hassel as it allows for purging of the chamber to remove the gas in the chamber which would include solvent vapors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744